Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered May 23, 2000. The judgment convicted defendant, upon a jury verdict, of criminal facilitation in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed.
Memorandum: On appeal from a judgment convicting her after a jury trial of criminal facilitation in the second degree (Penal Law § 115.05), defendant contends that the evidence is legally insufficient to support the conviction. Defendant moved to dismiss the indictment on that ground at the close of the People’s case, but failed to renew that motion after presenting her case. Thus, defendant’s contention is not preserved for our review (see People v Hines, 97 NY2d 56, 61-62 [2001], rearg denied 97 NY2d 678 [2001]). In any event, viewing the evidence in the light most favorable to the People, we conclude that “there is a ‘valid line of reasoning and permissible inferences [that] could lead a rational person to the conclusion reached by the fact finder’ ” and thus the evidence is legally sufficient to support defendant’s conviction (People v DeNormand, 1 AD3d 1047, 1048 [2003]; see generally People v Bleakley, 69 NY2d 490, 496 [1987]). We further conclude that Supreme Court fashioned an appropriate sanction for the People’s failure to preserve discoverable material (see People v West, 203 AD2d 947, 948 [1994], lv denied 84 NY2d 834 [1994]; People v Pfahler, 179 AD2d 1062, 1062-1063 [1992]), and defendant received effective assistance of counsel (see People v Baldi, 54 NY2d 137, 146-147 [1981]).
All concur except Green and Hurlbutt, JJ., who dissent and vote to reverse in accordance with the following memorandum.